Judgment by a city magistrate, sitting as a Court of Special Sessions, rendered on the 26th day of January, 1933, convicting the defendant of violating the provisions of section 12, subdivision 1, of the Vehicle and Traffic Law, reversed on the law, the information dismissed, and the fine directed to be remitted. We are of opinion that the truck in question, at the time the defendant was arrested, was being lawfully operated with license plates attached as provided by section 62, subdivision 5, of the Vehicle and Traffic Law. Young, Hagarty and Davis, JJ., concur; Kapper and Carswell, JJ., dissent and vote to affirm, being of opinion that a dealer can operate under a dealer’s plates only for demonstration or sale purposes.